BRIAN B. CLYBURN, Petitioner(s), v. COMMISSIONER OF INTERNAL REVENUE, RespondentClyburn v. Comm'rDocket No. 7060-15.United States Tax Court2016 U.S. Tax Ct. LEXIS 38; May 26, 2016, Entered*38 Timothy B. Heavner, Respondent, Pro se, Richmond, VA.Joseph Robert Goeke, Judge.Joseph Robert GoekeORDER OF DISMISSAL AND DECISIONThis case was called from the calendar at the Trial Session of the Court at Newport News, Virginia (Richmond, Virginia) on April 18, 2016. There was no appearance by or on behalf of the petitioner. Counsel for respondent appeared and informed the Court that petitioner called and was going to a funeral. The trial clerk contacted petitioner by phone and advised him that his case would be recalled on Tuesday, April 19, 2016 at 10:00 a.m. and he acknowledged that.This case was recalled on April 19, 2016. Again, there was no appearance by or on behalf of the petitioner. Counsel for respondent appeared and filed with the Court a Motion to Dismiss for Lack of Prosecution.By Order dated April 19, 2016, the Court directed petitioner on or before May 18, 2016, to show cause in writing why respondent's Motion to Dismiss for Lack of Prosecution, filed April 19, 2016, should not be granted and a decision entered in this case. Petitioner was also directed to contact respondent if he wished to challenge respondent's motion. As of the date of this Order of Dismissal and*39  Decision, no response to the Court's Order to Show Cause has been received by or on behalf of the petitioner.On May 18, 2016, respondent filed a Status Report informing the Court that respondent received no correspondence or phone call from petitioner and that they also tried to contact petitioner via telephone but petitioner did not answer.Upon due consideration, it isSERVED May 26 2016ORDERED that the Court's Order to Show Cause, dated April 19, 2016, is deemed absolute. It is furtherORDERED that respondent's Motion to Dismiss for Lack of Prosecution, filed April 19, 2016, is granted and this case is dismissed for lack of prosecution. It is furtherORDERED and DECIDED that there is a deficiency in income tax due from petitioner for the taxable year 2013 in the amount of $7,572.00. It is furtherORDERED and DECIDED that there is a penalty due from petitioner under section 6662(a), I.R.C., for the taxable year 2013 in the amount of $1,514.40.(Signed) Joseph Robert GoekeJudgeENTERED: MAY 26 2016